Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The current application is a CON of application No. 15/597745, now Pat No. 10,789839.  The application relates to a foreign application priority JP2016-104305 filed on May 25, 2016.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-14 of U.S. Patent No. 10,789839.  Although the conflicting claims are not identical, they are not patentably distinct from each other because CLAIM 1, e.g., is generic to all that is recited in CLAIM 1, e.g., of US Patent No.10,789839.  In other words, CLAIM 1 of US Patent No. 7978134 fully encompasses the subject matter of CLAIM 1 and therefore anticipated CLAIM 1.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsunekawa (20120116663) in view of Vetzitza (20070124027).
With regarding claim 1, Tsunekawa discloses an object detection apparatus to be installed on a vehicle, the object detection apparatus comprising: 
an input port which, in operation (the radar device 1, see at least [0051]+), 
receives pieces of information on a plurality of objects in surroundings of a vehicle from a sensor installed on the vehicle, wherein each of the pieces of information on the plurality of objects includes at least one of direction information, distance information, or relative speed information of each of the plurality of objects with reference to the vehicle (a relative distance, relative speed, and etc., see at least [0051]-[0052]+), and 
controller (a driver support system ECU 2, see Figg.1) which, in operation, 
determines a priority for each of the pieces of information on the plurality of objects based on a corresponding piece of information of the pieces of information on the plurality of objects and the information indicating the type of the road (calculate and estimate collision time lengths to collisions of the target objects with the own vehicle for the target objects, see at least [0054]+ & create target list in which targts are arranged in ascending order of TTC, see at least [0066]+), and 
selects at least one of the pieces of information on the plurality of objects based on the priority for each of the pieces of information on the plurality of objects (select those target having first to nTH ranks, see at least [0068]+); and 
an output port which, in operation, outputs the selected at least one of the pieces of information on the plurality of objects to an in-vehicle apparatus that controls the vehicle (output pieces of target information on first to nTH targets, see at least [0070]-[0073] & the brake control ECU 4 controlled by the driver support system ECU 2, see at least [0047]+).
Tsunekawa fails to teach receiving information on a traffic environment that includes information indicating a type of a road on which the vehicle is traveling from at least one of a navigation apparatus used in the vehicle, a traffic environment recognition apparatus installed on the road on which the vehicle is traveling, or the sensor, wherein the information indicating the type of the road includes one of information indicating an expressway, information indicating a general road, or information indicating an intersection.
Betzitza discloses an information system for motor vehicles (see the abstract).  The system receives information on a traffic environment that includes information indicating a type of a road on which the vehicle is traveling from at least one of a navigation apparatus used in the vehicle, a traffic environment recognition apparatus installed on the road on which the vehicle is traveling, or the sensor, wherein the information indicating the type of the road includes one of information indicating an expressway, information indicating a general road, or information indicating an intersection (a sensing of “surroundings of vehicle” 3 receives environment around the vehicle current vehicle travelling, which class of road, whether it is a freeway, bridges, tunnels, road with priority, and etc., see at least [0052]+) .
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Tsunekawa by including the sensing of surrounding of vehicle unit for receives and determines environment around the vehicle current vehicle travelling, which class of road, whether it is a freeway, bridges, tunnels, road with priority, and etc. as taught by Betzitza.  The combination of Tsuekawa and Betzitza in an adapted supporting system for improving driving of the vehicle.


With regard to claim 2, Tsunekawa teaches that the object detection apparatus according to claim 1, wherein a priority for a piece of information including distance information indicating a first distance is increased compared to a priority for a piece of information including distance information indicating a second distance greater than the first distance (the target list shown in Fig.5, see at least [0072]+).  

With regard to claims 3-4, Tsunekawa teaches that the object detection apparatus according to claim 1, wherein, in a case where the information indicating the type of the road includes the information indicating the intersection, a priority for a piece of information including direction information indicating an oncoming direction is increased compared to a priority for a piece of information including direction information not indicating the oncoming direction (Fig.8 assumed that on an oncoming lane of an intersection located in front of a running own vehicle.  A turning vehicle has a very high risk of a collision which is therefore a target object that needs to be included in the pieces of target information output from the radar vehicle to the driver support system , see at least [0079]+).  Thus, a designed choice of the information indicating the type of the road as an expressway, a priority for a piece of information including an coming direction in an implement of Tsunekawa is not new or unexpected.  

With regard to claim 5, Tsunekawa teaches that the object detection apparatus according to claim 1, wherein, in a case where the information indicating the type of the road includes the information indicating the general road, a priority for a piece of information including direction information indicating an oncoming direction and relative speed information indicating a first speed is increased compared to a priority for a piece of information including direction information not indicating the oncoming direction or indicating relative speed information indicating a second speed lower than the first speed (see at least [0048]-[0054]+).  

With regard to claim 6, Tsunekawa teaches that the object detection apparatus according to claim 1, wherein the controller, in operation, determines whether or not transmitting all the pieces of information on the plurality of objects to the in-vehicle apparatus is possible, and wherein, in a case where the controller determines that transmitting all the pieces of information on the plurality of objects to the in-vehicle apparatus is not possible, the controller determines the priority for each of the pieces of information on the plurality of objects (assign target numbers to the pairs respectively to create the target list, see at least [0060]+).  

With regard to claim 7, Tsunekawa teaches that the object detection apparatus according to claim 1, wherein the controller, in operation, determines whether or not a total number of objects in the plurality of objects is larger than a predetermined value, and wherein, in a case where the controller determines that the total number of objects in the plurality of objects is larger than the predetermined value, the controller determines the priority for each of the pieces of information on the plurality of objects (see at least [0072]+).  

With regard to claim 8, Tsunekawa teaches that the object detection apparatus according to claim 1, wherein the in-vehicle apparatus is at least one of a device configured to control driving of the vehicle or a device configured to control one or more contents displayed on a display apparatus in the vehicle (see at least [0048]+).  

With regard to claim 9, Tsunekawa teaches that the object detection apparatus according to claim 1, wherein the output port outputs the selected at least one of the pieces of information to the in-vehicle apparatus sequentially in order of priority from high to low (see Fig.5).  

With regard to claim 10, Tsunekawa teaches that the object detection apparatus according to claim 1, wherein the input port receives the pieces of information on the plurality of objects time-sequentially, wherein the controller, in operation, attempts to repeatedly perform a target tracking process on the plurality of objects based on the pieces of information on the plurality of objects, and wherein the controller, in operation, determines a priority for each of the plurality of objects based on the pieces of information on the plurality of objects, the information indicating the type of the road, and a result of the target tracking process (processing of Fig.4 is continuing tracking, see at least [0074]+).  

With regard to claim 11, Betzitza teaches that the object detection apparatus according to claim 1, wherein the information on the traffic environment further includes at least one of information indicating a building adjacent to the road on which the vehicle is travelling, or information indicating a current weather condition (environment conditions such as weather condition such as rain or fog, see at least [0052]+).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA X NGUYEN/Primary Examiner, Art Unit 3662